                                                                                                                                                                                               
EXHIBIT 10.20

AMENDED AND RESTATED
EMPLOYMENT AGREEMENT

                        THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the
"Agreement"), made as of July 29, 2003 by and between Tyson Foods, Inc., a
Delaware corporation (the "Company"), and Richard L. Bond, a resident of the
State of Arkansas (the "Executive"), amends and restates that certain Employment
Agreement by and between the Company and the Executive dated as of September 28,
2001 ("Original Agreement").

RECITALS

                        To induce Executive's service as an officer of the
Company during the Term (as defined in Section 2 below), the Company desires to
provide Executive with compensation and other benefits on the terms and
conditions set forth in this Agreement.

                        Executive is willing to accept such employment and
perform services for the Company, on the terms and conditions hereinafter set
forth.

                        It is therefore hereby agreed by and between the parties
as follows:

            1.         Employment.

            1.1       Subject to the terms and conditions of this Agreement, the
Company agrees to employ Executive as President and Chief Operating Officer
effective February 13, 2003.  In such capacity, Executive shall report to the
Company's Chairman and Chief Executive Officer and shall have the powers,
responsibilities and authorities as are assigned by the Company's Chairman and
Chief Executive Officer.

            1.2       Subject to the terms and conditions of this Agreement,
Executive hereby accepts employment as President and Chief Operating Officer of
the Company as of February 13, 2003 and agrees to devote his full working time
and efforts, to the best of his ability, experience and talent, to the
performance of services, duties and responsibilities in connection therewith. 
Executive shall perform such duties and exercise such powers, commensurate with
his position, as the Company's Chairman and Chief Executive Officer shall from
time to time delegate to him on such terms and conditions and subject to such
restrictions as the Company's Chairman and Chief Executive Officer may
reasonably from time to time impose.

100

--------------------------------------------------------------------------------

            1.3       Except as provided in Section 13 hereof and provided that,
in the reasonable determination of the Company's Chairman and Chief Executive
Officer, the following activities do not interfere with Executive's duties and
responsibilities hereunder, nothing in this Agreement shall preclude Executive
from (i) engaging in charitable and community affairs, (ii) managing any passive
investment made by him in publicly traded equity securities or other property
(provided that no such investment may exceed 5% of the equity of any publicly
traded entity, without the prior approval of the Company's Chairman and Chief
Executive Officer), or (iii) serving as a member of boards of directors or as a
trustee of any other corporation, association or entity.  For purposes of the
preceding sentence, any required approval shall not be unreasonably withheld.

            2.         Term of Employment.  Executive's term of employment under
this Agreement shall commence as of September 28, 2001 (the "Effective Date")
and, subject to the terms hereof, shall terminate on such date (the "Termination
Date") which is the earlier of (i) February 12, 2008 or (ii) the termination of
Executive's employment pursuant to this Agreement (the period from September 28,
2001 until the Termination Date shall be the "Term").  The Termination Date (and
the Term) shall automatically be extended for an additional year on February 12,
2008 and on each subsequent February 12 thereafter unless (a) Executive's
employment has been terminated prior to such day, or (b) not later than 30 days
prior to such day, either party to this Agreement shall have given written
notice to the other party that he or it does not wish to extend further the
Termination Date (and the Term).

            3.         Compensation.

            3.1       Salary.  The Company shall pay Executive a base salary
("Base Salary") at the rate of $970,000 per annum, effective February 13, 2003;
provided, however, that on no less than an annual basis, the Compensation
Committee of the Company's Board of Directors (the "Compensation Committee")
shall review the Executive's annual Base Salary for potential increase; however,
Executive's right to annual increases shall not be unreasonably denied, and the
Base Salary shall not be decreased at any time during the Term.  Base Salary
shall be payable in accordance with the ordinary payroll practices of the
Company.  Any increase in Base Salary shall constitute "Base Salary" hereunder.

101

--------------------------------------------------------------------------------

            3.2       Annual Bonus.  It is expressly understood and contemplated
that Executive's bonus plan will be mutually agreed to by the parties hereto for
each fiscal year during the Term and shall be subject to final approval by the
Compensation Committee.

            3.3       Stock Option Awards.  In addition to the option awards
made prior to the date hereof pursuant to the terms of the Original Agreement,
and in replacement of the options to be awarded after the date hereof pursuant
to the terms of the Original Agreement, as of the later of the date of approval
by the Compensation Committee or the execution of this Agreement, Executive
shall receive an option to purchase 280,000 shares of Company Class A common
stock at an exercise price equal to the market price of Company Class A common
stock on the date of the grant; the other terms and conditions of such award
shall be governed by the terms of the Tyson Foods, Inc. 2000 Stock Incentive
Plan (the "Stock Plan") and a stock option award agreement in a form
substantially similar to that presently used by the Company.  On such day of
each of the Company's 2004, 2005, 2006, 2007 and 2008 fiscal years that option
grants are awarded generally to other employees of the Company (in each case so
long as the Termination Date has not occurred), the Company shall award
Executive an additional option to acquire 280,000 shares of Company Class A
common stock at an exercise price equal to the market price of Company Class A
common stock on the date of the grant; the other terms and conditions of such
awards shall be governed by the terms of the Stock Plan and a stock option award
agreement in a form substantially similar to that then used by the Company.  The
options awarded pursuant to this Section 3.3 shall be for a term of ten (10)
years and shall vest forty percent (40%) on the second anniversary of the date
of the award and in twenty (20%) increments annually thereafter until fully
vested.

            3.4       Restricted Stock and Phantom Stock. In addition to the
restricted stock and phantom stock awards made prior to the date hereof pursuant
to the terms of the Original Agreement, as of the later of the date of approval
by the Compensation Committee or the execution of this Agreement, Executive
shall receive an award of 821,117 shares of restricted Company Class A common
stock (less any shares withheld to satisfy applicable tax withholding
requirements) pursuant to the Stock Plan and a restricted stock award agreement
in a form substantially similar to that presently used by the Company and which
shall vest on February 12, 2008.

102

--------------------------------------------------------------------------------

            3.5       Performance Shares.  On the first business day of each of
the Company's 2004, 2005 and 2006 fiscal years, Executive shall receive an award
of phantom shares of the Company's Class A Common Stock having a maximum
aggregate value of $1,237,500 on the date of the award, subject to the terms and
conditions of the Stock Plan and a performance share agreement to be adopted by
the Compensation Committee prior to the date of each award.  Subject to
satisfaction of the performance criteria set forth in the applicable performance
share agreement, the award made in 2004 shall vest two (2) business days after
the Company publicly releases its earnings for the 2006 fiscal year, the award
made in 2005 shall vest two (2) business days after the Company publicly
releases its earnings for the 2007 fiscal year, and the award made in 2006 shall
vest two (2) business days after the Company publicly releases its earnings for
the second quarter of the 2008 fiscal year.

            3.6       Deferred Compensation.  The Company shall pay Executive
(or his estate or legal representative, if applicable) $2,000,000 (plus accrued
interest at the rate of 6.75% per annum from September 28, 2001 until the date
of payment) on the first business day of the next Company fiscal year after the
Termination Date.  Nothing contained in this Section 3.6 and no action taken
pursuant to the provisions of this section shall create or be construed to
create a trust of any kind, or a fiduciary relationship between the Company and
the Executive, his designated beneficiary or any other person.  Any funds which
may be invested under the provisions of this Section 3.6 or earmarked to pay the
deferred compensation hereunder shall continue for all purposes to be a part of
the general funds of the Company and no person (including Executive) other than
the Company shall by virtue of the provisions of this Section 3.6 have any
interest in such funds nor have any property interest in any specific assets of
the Company.  To the extent that any person acquires a right to receive payments
from the Company under this Agreement, such right shall be no greater than the
right of any unsecured general creditor of the Company.  The right of the
Executive or any other persons to the payment of deferred compensation or other
benefits under this Section 3.6 shall not be assigned, transferred, pledged or
encumbered except by will or by the laws of descent and distribution.

            3.7       Perquisites.  During the Term, the Company shall provide
Executive with the following:

103

--------------------------------------------------------------------------------

 

            (a)        Reimbursement for annual country club dues incurred by
Executive during the Term consistent with the past practices of Executive at the
Company, and the Company will reimburse and gross-up Executive for any and all
income tax liability incurred by Executive in connection therewith;

            (b)        Use of, and the payment of all reasonable expenses
(including, without limitation, insurance, repairs, maintenance, fuel and oil)
for, an automobile.  The monthly lease payment or allowance for such automobile
shall be consistent with the past practices for other executives at the Company
and the Company will reimburse and gross-up Executive for any and all income tax
liability incurred by Executive in connection therewith;

            (c)        For the term of the Original Agreement (i.e. through
October 1, 2006), Company provided split dollar life insurance with a face
amount of no less than $5,000,000, in a form similar to that provided by the
Company to its other senior executive officers, and the Company will reimburse
and gross-up Executive for any and all income tax liability incurred by
Executive in connection therewith;

            (d)        Reasonable personal use of the Company-owned aircraft;
provided, however, that Executive's personal use of the Company-owned aircraft
shall not interfere with Company use of the Company-owned aircraft and the
Company will reimburse and gross-up Executive for any and all income tax
liability incurred by Executive in connection therewith;

            (e)        Subject to the prior approval of the Chairman and Chief
Executive Officer, reasonable personal use of the Company-owned entertainment
assets; provided, however, that Executive's personal use of the Company-owned
entertainment assets shall not interfere with Company use of the Company-owned
entertainment assets, and the Company will reimburse and gross-up Executive for
any and all income tax liability incurred by Executive in connection therewith;

            (f)         Use of, and the payment of all reasonable expenses
associated with, personal cellular phones, home phone and internet lines; and

104

--------------------------------------------------------------------------------

            (g)        Reimbursement from the Company during the Term for costs
incurred by Executive for tax and estate planning advice from an entity
recommended by the Company.

            3.8       Compensation Plans and Programs.  Executive shall be
eligible to participate in any compensation plan or program maintained by the
Company other than plans or programs related to (i) Company options, (ii)
restricted stock and (iii) performance shares.

            3.9.      Previously Earned Compensation.  For compensation earned
by Executive for services rendered by Executive to IBP, inc. ("IBP") prior to
September 28, 2001, the Company shall pay or cause to be paid to Executive
compensation to include, but not limited to, the following:

            (a)        Stock Options.  During the Term, all options to purchase
IBP common stock (as converted to options to purchase Company Class A common
stock using the Exchange Ratio (as that term is defined in the Agreement and
Plan of Merger dated as of January 1, 2001 among IBP, the Company and Lasso, as
modified by the Stipulation and Order dated June 27, 2001 among IBP, the Company
and Lasso Acquisition Corporation (the "Stipulation") (as modified by the
Stipulation, the "Merger Agreement") held by Executive on September 28, 2001
shall be fully exercisable by Executive in accordance with their terms.

            (b)        IBP Retirement Income Plan.  During the Term, Executive's
account under the RIP (or any successor thereof) shall continue to be adjusted
for investment earnings as provided therein, as well as for additional
contributions made by Executive while Executive is an employee of the Company. 
Upon Executive's retirement as an employee, Executive's RIP account shall be
paid by the Company to Executive in accordance with the provisions of the RIP
and Executive's elections thereunder.

            4.         Retirement; Senior Executive Employment Agreement. 
Executive may at any time after February 12, 2008 and in Executive's sole
discretion, elect to retire as an employee of the Company and upon such
retirement, Executive shall provide advisory services to the Company under the
terms and conditions contained in the Senior Executive Employment Agreement
attached hereto as Exhibit "A", and shall be paid by the Company the
compensation and benefits described therein.  In any event, the Company shall
enter into said Senior Executive Employment Agreement with Executive on the
earlier of (i) the date of Executive's Permanent Disability, (ii) Executive's
death (in which event, the Senior Executive Employment Agreement shall become
effective, and the benefits thereunder shall become available, upon the
Executive's death), or (iii) such date on or after February 12, 2008 on which
the Termination Date occurs, unless Executive has been terminated for Cause.

105

--------------------------------------------------------------------------------

5.         Employee Benefits.

5.1       Employee Benefit Programs, Plans and Practices.  The Company shall
provide Executive during the Term with coverage under all employee pension and
welfare benefit programs, plans and practices (commensurate with his position in
the Company and to the extent permitted under any employee benefit plan) in
accordance with the terms thereof, which the Company generally makes available
to its senior executives.  Executive shall receive credit for past service with
IBP for purposes of determining benefits pursuant to the Company's benefit plans
and other Company policies.

5.2       Vacation and Fringe Benefits.  Executive shall be entitled to no less
than twenty (20) business days paid vacation in each calendar year (or such
greater time as Company policy permits a person of his employment seniority),
which shall be taken at such times as are consistent with Executive's
responsibilities hereunder.  In addition, Executive shall be entitled to the
perquisites and other fringe benefits generally made available to senior
executives of the Company, commensurate with his position with the Company.

6.         Expenses.  Executive is authorized to incur reasonable expenses in
carrying out his duties and responsibilities under this Agreement, including,
without limitation, expenses for travel and similar items related to such duties
and responsibilities.  The Company will reimburse Executive for all such
expenses upon presentation by Executive, from time to time, of accounts of such
expenditures (appropriately itemized and approved consistent with the Company's
policy).

            7.         Termination of Employment.

            7.1       Termination by the Company Not for Cause or by Executive
for Good Reason.

            (a)        The Company may terminate Executive's employment at any
time for any reason.  If Executive's employment is terminated prior to the
Termination Date, as that date may be extended from time to time under the terms
of Section 2 hereof, (i) by the Company (other than for Cause (as defined in
Section 7.2 (c) hereof) or by reason of Executive's death or Permanent
Disability (as defined in Section 7.2(d) hereof)), or

106

--------------------------------------------------------------------------------

 (ii) by the Executive for Good Reason (as defined in Section 7.1(c) hereof)
prior to the Termination Date, Executive shall receive the following items and
payments:

            (i)         An amount (the "Termination Amount") in lieu of any
bonus in respect of all or any portion of the fiscal year in which such
termination occurs and any other cash compensation, which Termination Amount
shall be payable in a single lump sum within thirty (30) days following the date
of such termination.  The Termination Amount shall consist of an amount equal to
the sum of (x) three (3) times Executive's Base Salary for the fiscal year
immediately preceding the year in which such termination occurs plus (y) three
(3) times Executive's Bonus for the fiscal year immediately preceding the year
in which such termination occurs;

            (ii)        Executive shall be entitled to receive a cash lump sum
payment in respect of accrued but unused vacation days (the "Vacation Payment")
and to Base Salary earned but not yet paid (the "Compensation Payment");

            (iii)       Any then unvested restricted stock, performance shares
and/or time-vesting stock option awards previously granted to Executive by the
Company, including, without limitation, those grants set forth in Section 3.3,
3.4 and 3.5 hereof, shall become immediately one-hundred percent vested.  Any
portion of a time-vesting stock option award accelerated pursuant to this
Section 7.1(a) shall be exercisable pursuant to the terms of the stock option
plan and the stock option award agreement applicable to such award;

            (iv)       The amounts set forth in Section 3.6 of this Agreement;

            (v)        Any amounts or items not previously paid to Executive
under Section 3.8 hereof; and

            (vi)       Any other benefits due to Executive pursuant to the terms
of any employee benefit plan or policy maintained generally for employees or a
group of management employees.

            107

--------------------------------------------------------------------------------

            (b)        The Vacation Payment and the Compensation Payment shall
be paid by the Company to Executive within 30 days after the termination of
Executive's employment by check payable to the order of Executive or by wire
transfer to an account specified by Executive.

            (c)        For purposes of this Agreement, "Good Reason" shall mean
any of the following (without Executive's express prior written consent):

            (i)         Any material breach by the Company of this Agreement,
including any material reduction by the Company of Executive's, title, duties or
responsibilities (except in connection with the termination of Executive's
employment for Cause, as a result of Permanent Disability, as a result of
Executive's death or by Executive other than for Good Reason); or

            (ii)        A reduction by the Company in Executive's Base Salary,
other than a reduction which is part of a general salary reduction program
affecting senior executives of the Company generally; or

            (iii)       Any change by the Company of the Executive's place of
employment to a location more than fifty (50) miles from the Company's
headquarters.

            7.2       Discharge for Cause; Voluntary Termination by Executive;
Termination Because of Death or Permanent Disability.

            (a)        The Company shall have the right to terminate the
employment of Executive for Cause.  In the event that Executive's employment is
terminated prior to the Termination Date (i) by the Company for Cause, or (ii)
by Executive other than (A) for Good Reason or (B) as a result of the
Executive's Permanent Disability or death, Executive shall only be entitled to
receive the Compensation Payment the Vacation Payment and the amounts set forth
in Section 3.6 of this Agreement.  Executive shall not be entitled, among other
things, to the payment of any bonus in respect of all or any portion of the
fiscal year in which such termination occurs, but shall be entitled to the
payment of any unpaid bonus earned with respect to any prior fiscal year.  After
the termination of Executive's employment under this Section 7.2, the
obligations of the Company under this Agreement to make any further payments, or
provide any benefits specified herein, to Executive shall thereupon cease and
terminate.

108

--------------------------------------------------------------------------------

            (b)        If Executive's employment is terminated as a result of
Executive's Permanent Disability or death:

            (i)         Executive, Executive's estate or Executive's legal
representative (as applicable) and the Company shall enter into the Senior
Executive Employment Agreement referred to in Section 4 hereof;

            (ii)        Executive shall be entitled to receive the annual bonus
described in Section 3.2 hereof prorated to the date of Executive's Permanent
Disability or death;

            (iii)       Any then unvested restricted stock, stock performance
and/or time-vesting stock option awards previously granted to Executive by the
Company, including, without limitation, those grants set forth in Sections 3.3,
3.4 and 3.5 hereof, shall become immediately one-hundred percent vested;
provided, however that in the event of Executive's death the option awards shall
promptly thereafter terminate in accordance with Paragraph 4 of the Senior
Executive Employment Agreement referred to hereinabove;

            (iv)       The Executive shall receive the amounts set forth in
Section 3.6 of this Agreement;

                                    (v)        The Executive shall receive any
amounts or items not previously paid to Executive under Section 3.9 hereof; and

            (vi)       The Executive shall receive any other benefits due to
Executive pursuant to the terms of any employee benefit plan or policy
maintained generally for employees or a group of management employees.

            (c) As used herein, the term "Cause" shall be limited to (i) willful
malfeasance, willful misconduct or gross negligence by Executive in connection
with his employment, (ii) willful and continuing refusal by Executive to perform
his duties hereunder or any lawful direction of the Company's Board of Directors
(the "Board"), after notice of any such refusal to perform such duties or
direction was given to Executive and

109

--------------------------------------------------------------------------------

 Executive is provided a reasonable opportunity to cure such deficiency, (iii)
any material breach of the provisions of Section 13 of this Agreement by
Executive or any other material breach of this Agreement by Executive after
notice of any such breach and an opportunity to cure such breach or (iv) the
conviction of Executive of any (A) felony or (B) a misdemeanor involving moral
turpitude.  Termination of Executive pursuant to this Section 7.2 shall be made
by delivery to Executive of a copy of a resolution duly adopted by the
affirmative vote of not less than a majority of the then members of the Board at
a meeting of the Board called and held for the purpose (after 30 days prior
written notice to Executive and reasonable opportunity for Executive to be heard
before the Board prior to such vote), finding that in the reasonable judgment of
the Board, Executive was guilty of conduct set forth in any of clauses (i)
through (iv) above and specifying the particulars thereof.

            (d)        For purposes of this Agreement "Permanent Disability"
shall have the same meaning ascribed thereto in the Company's Long-Term
Disability Benefit Plan applicable to senior executive officers as in effect on
the date hereof.

            7.3       Gross-Up Payment.  In the event it is determined that any
payment by the Company under this Agreement or otherwise (but determined without
regard to any additional payment required by this Section 7.3 to or for the
benefit of Executive (a "Payment")) would be subject to the excise tax
(including interest and penalties) imposed by Section 4999 of the Internal
Revenue Code (such excise tax, together with any such interest and penalties,
are hereinafter collectively referred to as the "Excise Tax"), then Executive
shall be entitled to an additional payment (a "Gross-Up Payment") but only if
the Excise Tax becomes payable in connection with the change in control
contemplated by the Merger Agreement.  The Gross-Up Payment shall be in an
amount such that after payment by Executive of all taxes (including any interest
or penalties imposed with respect to such taxes), including, without limitation,
any income taxes (and any interest and penalties imposed with respect thereto)
and Excise Tax imposed upon the Gross-Up Payment, Executive retains an amount of
the Gross-Up Payment equal to the Excise Tax imposed upon the Payments.  All
determinations under this Section shall be made by the Company's public
accounting firm (with the fees thereof borne by the Company) and any Gross-Up
Payment shall be made to Executive within five (5) business days after such
final computation.

110

--------------------------------------------------------------------------------

8.         Mitigation of Damages.  Executive shall not be required to mitigate
damages or the amount of any payment provided for under this Agreement by
seeking other employment or otherwise after the termination of his employment
hereunder, and any amounts earned by Executive, whether from self-employment, as
a common-law employee or otherwise, shall not reduce the amount of any
Termination Amount otherwise payable to him.

9.         Notices.  All notices or communications hereunder shall be in
writing, addressed as follows:

To the Company:          Tyson Foods, Inc.
                                                            2210 Oaklawn Drive
                                                            Springdale, Arkansas
72762-6999
                                                            FAX:    (479)
290-4028
                                                            Attn:     Chairman
and Chief Executive Officer

with a copy to:              Tyson Foods, Inc.
                                                            2210 Oaklawn Drive
                                                            Springdale, Arkansas
72762-6999
                                                            FAX:    (479)
290-4028
                                                            Attn:     General
Counsel

To Executive:                Richard L. Bond
                                                            2210 Oaklawn Drive
                                                            Springdale, Arkansas
72762-6999

Any such notice or communication shall be delivered by hand or by courier or
sent certified or registered mail, return receipt requested, postage prepaid,
addressed as above (or to such other address as such party may designate in a
notice duly delivered as described above), and the third business day after the
actual date of mailing shall constitute the time at which notice was given.

            10.       Separability; Legal Fees.  If any provision of this
Agreement shall be declared to be invalid or unenforceable, in whole or in part,
such invalidity or unenforceability shall not affect the remaining provisions
hereof which shall remain in full force and effect.  Each party hereto shall be
solely responsible for any and all legal fees incurred by him or it in
connection with this Agreement, including the enforcement thereof.  In the event
the Executive is required to bring any action to enforce rights or to collect
monies due under this Agreement and is successful in such action, the Company
shall reimburse the Executive for all of Executive's reasonable attorneys' fees
and expenses in preparing, investigating and pursuing such action.

111

--------------------------------------------------------------------------------

            11.       Assignment.  This Agreement shall be binding upon and
inure to the benefit of the heirs and representatives of Executive and the
assigns and successors of the Company, but neither this Agreement nor any rights
or obligations hereunder shall be assignable or otherwise subject to
hypothecation by Executive (except by will or by operation of the laws of
intestate succession) or by the Company, except that the Company may assign this
Agreement to any successor (whether by merger, purchase or otherwise) to the
stock, assets or business(es) of the Company.

            12.       Amendment.  This Agreement may only be amended by written
agreement of the parties hereto.

            13.       Nondisclosure of Confidential Information;
Non-Competition; Non-Disparagement.

            (a)        Executive shall not, without the prior written consent of
the Company, use, divulge, disclose or make accessible to any other person,
firm, partnership, corporation or other entity any Confidential Information (as
defined below) pertaining to the business of the Company or any of its
affiliates, except (i) while employed by the Company, in the business of and for
the benefit of the Company, or (ii) when required to do so by a court of
competent jurisdiction, by any governmental agency having supervisory authority
over the business of the Company, or by any administrative body or legislative
body (including a committee thereof) with jurisdiction to order Executive to
divulge, disclose or make accessible such information.  For purposes of this
Section 13(a), "Confidential Information" shall mean non-public information
concerning the financial data, strategic business plans, product development (or
other proprietary product data), customer lists, marketing plans and other
non-public, proprietary and confidential information of the Company or its
affiliates (the "Restricted Group") or customers, that, in any case, is not
otherwise available to the public (other than by Executive's breach of the terms
hereof).

                        (b)        During the Term and for one (1) year
thereafter, Executive agrees that, without the prior written consent of the
Company, (A) he will not, directly or indirectly, in the United States,
participate in any Position (as defined below) in any business which is in
direct competition with any business of the Restricted Group and (B) he shall
not, on his own behalf or on behalf of any person, firm or company, directly or
indirectly,

112

--------------------------------------------------------------------------------

           solicit or offer employment to any person who has been employed by
the Restricted Group at any time during the 12 months immediately preceding such
solicitation, and (C) he shall not, on his own behalf or on behalf of any
person, firm or company, solicit, call upon, or otherwise communicate in any way
with any client, customer, prospective client or prospective customer of the
Company or of any member of the Restricted Group for the purposes of causing or
of attempting to cause any such person to purchase products sold or services
rendered by the Company or by any member of the Restricted Group from any person
other than the Company or any member of the Restricted Group.    The term
"Position" shall include, without limitation, a partner, director, holder of
more than 5% of the outstanding voting shares, principal, executive, officer,
manager or any employment or consulting position.  It is acknowledged and agreed
that the scope of the clause as set forth above is essential, because (i) a more
restrictive definition of  "Position" (e.g. limiting it to the "same" position
with a competitor) will subject the Company to serious, irreparable harm by
allowing competitors to describe positions in ways to evade the operation of
this clause, and substantially restrict the protection sought by the Company,
and (ii) by the allowing Executive to escape the application of this clause by
accepting a position designated as a "lesser" or "different" position with a
competitor, the Company is unable to restrict the Executive from providing
valuable information to such competing company to the harm of the Company.

            (c)        Executive agrees that he will not, directly or
indirectly, individually or in concert with others, engage in any conduct or
make any statement that is likely to have the effect of undermining or
disparaging the reputation of the Company or any member of the Restricted Group,
or their good will, products, or business opportunities, or that is likely to
have the effect of undermining or disparaging the reputation of any officer,
director, agent, representative or employee, past or present, of the Company or
any member of the Restricted Group.  Company agrees that it shall not, directly
or indirectly, engage in any conduct or make any statement that is likely to
have the effect of undermining or disparaging the reputation of Executive.

113

--------------------------------------------------------------------------------

            (d)        For purposes of this Section 13, a business shall be
deemed to be in competition with the Restricted Group if it is principally
involved in the purchase, sale or other dealing in any property or the rendering
of any service purchased, sold, dealt in or rendered by the Restricted Group as
a material part of the business of the Restricted Group within the same
geographic area in which the Restricted Group effects such purchases, sales or
dealings or renders such services.  Nothing in this Section 13 shall be
construed so as to preclude Executive from investing in any company pursuant to
the provisions of Section 1.3 hereof.

            (e)        Executive and the Company agree that this covenant not to
compete is a reasonable covenant under the circumstances, and further agree that
if in the opinion of any court of competent jurisdiction such restraint is not
reasonable in any respect, such court shall have the right, power and authority
to excise or modify such provision or provisions of this covenant as to the
court shall appear not reasonable and to enforce the remainder of the covenant
as so modified.  Executive agrees that any breach of the covenants contained in
this Section 13 would irreparably injure the Company.  Accordingly, Executive
agrees that the Company may, in addition to pursuing any other remedies it or
they may have in law or in equity, cease making any payments otherwise required
by this Agreement and obtain an injunction against Executive from any court
having jurisdiction over the matter restraining any further violation of this
Agreement by Executive.

            14.       Beneficiaries; References.  Executive shall be entitled to
select (and change, to the extent permitted under any applicable law) a
beneficiary or beneficiaries to receive any compensation or benefit payable
hereunder following Executive's death, and may change such election, in either
case by giving the Company written notice thereof.  In the event of Executive's
death or a judicial determination of his incompetence, reference in this
Agreement to Executive shall be deemed, where appropriate, to refer to his
beneficiary, estate or other legal representative.  Any reference to the
masculine gender in this Agreement shall include, where appropriate, the
feminine.

            15.       Survivorship.  The respective rights and obligations of
the parties hereunder shall survive any termination of this Agreement to the
extent necessary to the intended preservation of such rights and obligations. 
In particular, the provisions of Section 13 hereunder shall remain in effect as
long as is necessary to give effect thereto. 

114

--------------------------------------------------------------------------------

            16.       Governing Law.  This Agreement shall be construed,
interpreted and governed in accordance with the laws of Arkansas, without
reference to rules relating to conflicts of law.

            17.       Effect on Prior Agreements.  Except as specifically herein
provided, this Agreement contains the entire understanding among the parties
hereto and supersedes in all respects any prior or other agreement or
understanding among the parties or any affiliate or predecessor of the Company
(including IBP) and Executive with respect to Executive's employment, including
but not limited to any severance arrangements (save and except solely those
benefits under Executive's prior employment which are expressly preserved in
Section 3.9 hereof).  Under no circumstances shall Executive be entitled to any
other severance payments or benefits of any kind, except for the payments and
benefits described herein.

            18.       Withholding.  The Company shall be entitled to withhold
from payment any amount of withholding required by law.

            19.       Counterparts.  This Agreement may be executed in two or
more counterparts, each of which will be deemed an original.


 

 

 

 

 

115

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the day
and year first above written.

                                                                        TYSON
FOODS, INC.

                                                                       
By:       ____________________________________

                                                                        Name: 
John Tyson

                                                                       
Title:     Chairman and Chief Executive Officer

                                                                       
___________________________________

                                                                        Richard
L. Bond

 

 

 

 

 

116

--------------------------------------------------------------------------------

EXHIBIT "A"

 SENIOR EXECUTIVE EMPLOYMENT AGREEMENT

 

            THIS SENIOR EXECUTIVE EMPLOYMENT AGREEMENT dated ___________, 20____
(the "Effective Date") is by and between TYSON FOODS, INC., a corporation
organized under the laws of Delaware (the "Company"), and Richard L. Bond
("Executive").

WITNESSETH:

            WHEREAS, following Executive's retirement from full time employment
with the Company and/or one of its subsidiaries, the Company wishes to retain
Executive's services and access to Executive's experience and knowledge; and

            WHEREAS, the Executive wishes to furnish advisory services to the
Company upon the terms, provisions and conditions herein provided;

            NOW, THEREFORE, in consideration of the foregoing and of the
agreements hereinafter contained, the parties hereby agree as follows:

1.         The term of this Agreement (the "Term") shall begin on the Effective
Date and end ten (10) years thereafter.

2.         During the Term, Executive will, upon reasonable request, provide
advisory services to the Company as follows:

(a)        Services hereunder shall be provided as an employee of the Company;

(b)        Executive may be required to devote up to twenty (20) hours per month
to the Company;

(c)        Executive may perform advisory services hereunder at any location but
may be required to be at the offices of the Company and/or it subsidiaries upon
reasonable notice; and

(d)        Executive shall not be obligated to render services under this
Agreement during any period when he is disabled due to illness or injury.

3.         Beginning the Effective Date, the Company shall (i) pay Executive
each year for five (5) years the sum of $______________ [an amount equal to
sixty percent (60%) of Executive's Base Salary at the Termination Date under his
Employment Agreement] per year, and for the next five (5) years the sum of
$_____________ [an amount equal to thirty percent (30%) of Executive's Base
Salary at the Termination Date under his Employment Agreement] per year, such
sums to be payable as the parties may from time to time agree; (ii) provide
Executive and his spouse with health insurance during the Term as generally
available to Executive at the time of retirement, and (iii) permit Executive to
continue all options to purchase Company stock existing on the date of this
Agreement.  In addition, the Company shall continue to provide Executive with
the following perquisites in accordance with the Company's policies:

117

--------------------------------------------------------------------------------

4.         (a)        Reimbursement for annual country club dues incurred by
Executive during the Term consistent with the past practices of Executive at the
Company;

(b)        Use of, and the payment of all reasonable expenses (including,
without limitation, insurance, repairs, maintenance, fuel and oil) for, an
automobile. The monthly lease payment or allowance for such automobile shall be
consistent with past practices under Executive's Employment Agreement with the
Company dated September 28, 2001;

(c)        Company provided split dollar life insurance with a face amount of no
less than $5,000,000, in a form similar to that provided by the Company to its
other senior executive officers;

(d)        Personal use of the Company-owned aircraft for the first five (5)
years during the Term; provided, however, that Executive's personal use of the
Company-owned aircraft shall not interfere with Company use of the Company-owned
aircraft.  The Company will reimburse and gross-up Executive for any and all
income tax liability incurred by Executive in connection with his personal use
of the Company-owned aircraft; and

(e)        Reimbursement from the Company during the Term for costs incurred by
Executive for tax and estate planning advice from an entity recommended by the
Company.

In the event of the Executive's death, the compensation, perquisites and
benefits described above shall continue to be paid to the Executive's spouse for
the duration of the Term.  In the event of death by both Executive and his
spouse, all benefits under this Agreement shall cease.

5.         In the event of Executive's death, the Company will, upon written
notice given within sixty (60) days of death by Executive's designated
beneficiary, if any, or otherwise by the administrator of Executive's estate,
terminate all Executive owned options to purchase  Company common stock, whether
or not then currently vested, in exchange for payment equal to the aggregate
spread between the strike price and the market value of such stock at the close
of business on the next business day succeeding Executive's death.

6.         While this Agreement is in effect and thereafter, the Executive shall
not divulge to anyone, except in the regular course of the Company's business,
any confidential or proprietary information regarding the Company's records,
plans or any other aspects of the Company's business which it considers
confidential or proprietary; provided, an insubstantial or inadvertent
disclosure by Executive causing no material harm to Company is not deemed a
breach of this provision.

118

--------------------------------------------------------------------------------

7.         This Agreement shall terminate in the event Executive accepts
employment from anyone deemed by the Company to be a competitor.

8.         The right of the Executive or any other beneficiary under this
Agreement to receive payments may not be assigned, pledged or encumbered, except
by will or by the laws of descent and distribution, without the permission of
the Company which it may withhold in its sole and absolute discretion.

9.         This Agreement represents the complete agreement between the Company
and Executive concerning the subject matter hereof and supersedes all prior
employment or benefit agreements or understandings, written or oral.  No
attempted modification or waiver of any of the provisions hereof shall be
binding on either party unless in writing and signed by both Executive and
Company.

10.       It is the intention of the parties hereto that all questions with
respect to the construction and performance of this Agreement shall be
determined in accordance with the laws of the State of Delaware.

            IN WITNESS WHEREOF, the parties hereto have executed this Agreement
as of the date written above.

TYSON FOODS, INC.

By:____________________________
                                                                                   
Title:___________________________

________________________________

Richard L. Bond

 

 

119

--------------------------------------------------------------------------------

 